ORDER
This court has jurisdiction in this case to review the final order of the Administrator of the Environmental Agency filed June 10, 1988 canceling registrations of products containing dinoseb and permitting the use of existing stocks. 7 U.S.C. § 136n(b).
The petition for review is granted. The final order of the EPA Administrator filed June 10, 1988 canceling registrations of products containing dinoseb and permitting the use of existing stocks, subject to the restrictions and conditions of such order, is AFFIRMED in its entirety.
The motion of defendants-intervenors-cross-appellants for an injunction pending appeal is DENIED.
This order is filed at this time because of the particular need to decide this case promptly. A formal opinion will be prepared and filed at a later date.